DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on February 7, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “units” (claims 1, 6, 19, 20) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Claim Objections

Claims 1, 19, and 21 are objected to because of the following informalities:
Claim 1, after “computer program instructions” (lines 8-9), should insert – for performing --; “; said computer program instructions comprising” (lines 9-10) should be deleted.
Claim 19, “a plurality of units” (line 4) should be -- the plurality of units – (see claim 6, line 7).
Claim 21, after “at least one processor” (line 4) should insert – for performing --; “, the instructions comprising” (line 5) should be deleted.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The subject matters are dynamic commanding center unit (claims 1, 6), central storage in time unit (claims 1, 6), central storage in space unit (claims 1, 6), layered mapping system in time unit (claims 1, 6, 21), layered mapping system in space unit (claims 1, 6, 21). The units are represented as black boxes (e.g., see Fig. 1). There are no corresponding structures for the units that are discussed or shown for performing the functions. The sensory units (111), for example, comprises black boxes 111a, 111b, 111c, and 111d. There are no corresponding structures for the black boxes for performing functions of the sensory units.
The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

	Prior Art Note

Claims 1-21 do not have prior art rejections.
The combination as claimed wherein an object oriented information system and method comprising create (or recognize) one or more received information wave packets using the information of the surrounding environment of the target system and the information within the target system, wherein the plurality of sensory units of the object oriented information system monitor the target system using the received information of the surrounding environment of the target system and the received information within the target system; recognizing a future plan from the recognized one or more future plans with the maximum vitality of the target system, by the processor of 

Response to Arguments

Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
	With regard to the drawing objections, Applicants argue “[t]he “units” are already labeled as 301 in drawing sheet 3/16.”
	Examiner’s position is that reference number “301” is directed to MRU (see specification, paragraph 0078, line 25). Examiner interprets the MRU (301) is different from the “units” in claims 1, 6, 19, and 20.
With regard to the rejections under 35 USC 112, Applicants argue applicant has amended the claims based on the format of claim 21 as suggested during the examiner interview held on January 18, 2022. Applicant, therefore respectfully submits that the amended claims should no longer be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s position is that the claims have not been amended to no longer be interpreted under 35 U.S.C. 112(f). For example, the claims recite “transmitting rhythmic by a rhythmic power unit” (claims 1, 6), “communicating the received information wave packets to the dynamic commanding center unit, by the plurality of sensory units” (claims 1, 6), “transforming the received information wave packets into one or more processed information wave packets, by the dynamic commanding center unit” (claims 1, 6), “the plurality of sensory units monitor the plurality of discrete individual events during the movement of the target system” (claim 21).
Applicants argue “applicant has provided support for each limitation in amended
claim 1 as suggested in the examiner interview held on January 18, 2022.”
Examiner’s position is that the specification discusses the functions of the units, but does not discuss the corresponding structures of the units for performing the functions. The specification does not provide support for the sensory units (claims 1, 6, 21), dynamic commanding center unit (claims 1, 6), central storage in time unit (claims 1, 6), central storage in space unit (claims 1, 6). For example, Fig. 1 shows the sensory units (111) as black box(es) comprise mini motor units (111d), tactile unit (111a), visual unit (111b), and audio unit (111c). However, the tactile unit (111a), visual unit (111b), and audio unit (111c) are merely black boxes and thus do not support sufficient structures for performing functions of the sensory units (111). Fig. 1 shows the dynamic commanding center unit (103) as a black box comprising the dynamic mapping matrix system (104). However, the dynamic mapping matrix system (104) is represented as a black box and thus does not support sufficient structures for performing function of the dynamic commanding center unit (103). Paragraph 0066 does not disclose corresponding structure of the dynamic commanding center unit (103). Fig. 1 shows the 
With regard to 35 USC 112(a), the subject matter which was not described in the specification (in paragraphs 0029, 0032, 0037, 0039, 0040, 0041, 0051, 0119)  in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the dynamic commanding center unit (claims 1, 6), central storage in time unit (claims 1, 6), central storage in space unit (claims 1, 6), layered mapping system in time unit (claims 1, 6, 21), layered mapping system in space unit (claims 1, 6, 21).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chun et al. (WO 2020/106364) is a WO equivalent of the instant application and includes an International Search Report.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 22, 2022